Citation Nr: 0020631	
Decision Date: 08/07/00    Archive Date: 08/17/00

DOCKET NO.  97-02 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability by reason of 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
February 1970.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 1995 rating decision of the San Juan, 
Puerto Rico, RO, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the issue on appeal.


REMAND

The United States Court of Appeals for Veterans Claims has 
held that VA must accomplish additional development of the 
evidence if the record currently before it is inadequate.  
Littke v. Derwinski, 1 Vet. App. 90 (1990); 38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1999).  

Our review of the claims folder shows that the veteran 
submitted releases of authorization for his private 
practitioners, and that, in essence, a compensation and 
pension examination was requested on his behalf to currently 
evaluate his service-connected disabilities.  Although a 
visual examination was conducted, our review of the record 
indicates that more examinations are indicated.  Also, the 
above mentioned private reports do not appear to be 
associated with his claims folder.  

In addition, although several disability determinations are 
of record, including Social Security Administration (SSA) 
findings and retirement disability findings, the associated 
medical reports (other than an SSA psychiatric report) do not 
appear to be of record. 

The Board makes no finding as to whether or not the veteran's 
claim is well grounded as it appears that the evidence of 
record is incomplete.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should associate any of the 
veteran's private medical records 
identified in the VA Forms 21-4142 with 
his claims folder, or point them out, if 
already associated.  

2.  The RO should obtain updated releases 
from the veteran in order to obtain the 
medical records that formed the basis for 
his favorable SSA decision and other 
disability determinations.  

3.  The RO should schedule the veteran 
for comprehensive compensation and 
pension examinations, in order to 
ascertain the current degree of severity 
from his service-connected disabilities.  
The RO should also make the veteran's C-
file, and a copy of this remand, 
available for review by the examiner.  

4.  All indicated studies are to be 
performed at this time.  The examiner 
should specifically:

A) evaluate all of the veteran's scars 
due to his service-connected 
disabilities, and his left wrist 
disability; 

B) evaluate the residuals, if any, from 
the fracture of the veteran's third, 
fourth and fifth fingers, of the left 
hand, and indicate whether the veteran is 
left or right handed; 

C) evaluate the residuals from the SFW to 
the abdomen, including any hernias, if 
present; and  

D) evaluate any and all residuals from 
the veteran's SFWs to the lower 
extremities and penis and suprapubic 
area.  


5.  Following completion of the 
foregoing, the RO should review whether 
the REMAND orders have been complied 
with, see Stegall, and the issue on 
appeal.  If the decision remains adverse 
to the veteran, in whole or in part, he 
and his representative should be 
furnished a supplemental statement of the 
case and afforded the applicable period 
of time within which to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran is hereby informed that failure 
to cooperate with any requested development may have an 
adverse effect upon his claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters that the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

